DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements 
 	This action is in response to amendments filed by Applicant on 2/25/2022. 
	The amended claims are 7, 8, 9, and 11. 

Allowable claims
Claims 1-5, 7-11, and 13 are allowable. 

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given by Olajumoke Kassim (Reg No. 73,571) on 9/9/2022 via email. 




Please amend the claims filed on 2/25/2022 as follows: 

7. (Currently Amended) An operation defense device comprising: one or more processors; and a storage device configured for storing one or more programs, wherein the one or more programs are executed by the one or more processors to enable the one or more processors to: receive, 

8. (Currently Amended) The operation defense device according to claim 7, wherein the one or more programs are executed by the one or more processors to enable the one or more processors to: call, 

9. (Currently Amended) The operation defense device according to claim 8, wherein the one or more programs are executed by the one or more processors to enable the one or more processors to: select, 


11. (Currently Amended) The operation defense device according to claim 7, wherein the one or more programs are executed by the one or more processors to enable the one or more processors to: in a case that a plurality of risk evaluation algorithms are selected for the operation request, perform, 

Reasons for allowance
The reasons for allowance are the same as the previous NOA dated 3/30/2022 since the scope of the claims are not altered. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA IQBAL whose telephone number is (469)295-9241. The examiner can normally be reached Monday Thru Friday 9:30am-7:30 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUSTAFA IQBAL/Examiner, Art Unit 3683